Per Curiam.
The proviso in Sec. 2 of act 96 O. L. 13, must be construed as excluding deputy state supervisors of elections in Hamilton county from the operation of See. 1 of the act in order to give effect to act 95 O. L. 328.
This construction is no more repugnant to Const. Art. 2, Sec. 26 than that which allows compensation to such deputy state supervisors under both acts, and limits deputy state supervisors in other counties to compensation under one.
The effect of such proviso is to increase the salary attached to a public office and contravenes Art. 2, Sec. 20, in so far as it affects the salary of the relator during the term he was serving when the statute was enacted. State v. Raine, 49 Ohio St. 580.
Judgment affirmed.